Exhibit 10.4

 

 

ADMINISTRATION AGREEMENT

 

between

 

FORD CREDIT AUTO OWNER TRUST 2020-C,
as Issuer,

 

and

 

FORD MOTOR CREDIT COMPANY LLC,
as Administrator

 

Dated as of November 1, 2020

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II ADMINISTRATION OF ISSUER

1

Section 2.1.

Engagement of Administrator

1

Section 2.2.

Administrator’s Rights and Obligations

1

Section 2.3.

Limits on Administrator’s Rights and Obligations

2

Section 2.4.

Power of Attorney

3

Section 2.5.

Access to Issuer Records

3

Section 2.6.

Review of Administrator’s Records

3

Section 2.7.

Updating List of Responsible Persons

3

Section 2.8.

Administrator’s Fees and Expenses

3

 

 

 

ARTICLE III ADMINISTRATOR

3

Section 3.1.

Administrator’s Representations and Warranties

3

Section 3.2.

Liability of Administrator

4

Section 3.3.

Indemnities

5

Section 3.4.

Resignation and Removal of Administrator

6

Section 3.5.

Successor Administrator

7

Section 3.6.

Merger, Consolidation, Succession or Assignment

7

 

 

 

ARTICLE IV OTHER AGREEMENTS

7

Section 4.1.

Independence of Administrator; No Joint Venture

7

Section 4.2.

Transactions with Affiliates; Other Transactions

7

Section 4.3.

Ford Credit in Other Capacities

8

Section 4.4.

No Petition

8

Section 4.5.

Limitation of Liability of Owner Trustee and Indenture Trustee

8

Section 4.6.

Termination

8

 

 

 

ARTICLE V MISCELLANEOUS

8

Section 5.1.

Amendments

8

Section 5.2.

Assignment; Benefit of Agreement; Third-Party Beneficiary

9

Section 5.3.

Notices

9

Section 5.4.

GOVERNING LAW

10

Section 5.5.

Submission to Jurisdiction

10

Section 5.6.

WAIVER OF JURY TRIAL

10

Section 5.7.

No Waiver; Remedies

10

Section 5.8.

Severability

10

Section 5.9.

Headings

10

Section 5.10.

Counterparts

10

 

i

--------------------------------------------------------------------------------



 

ADMINISTRATION AGREEMENT, dated as of November 1, 2020 (this “Agreement”),
between FORD CREDIT AUTO OWNER TRUST 2020-C, a Delaware statutory trust, as
Issuer, and FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company,
as Administrator.

 

BACKGROUND

 

Ford Credit is the sponsor of a securitization transaction in which the Issuer
was formed under the Trust Agreement and will issue the Notes under the
Indenture.

 

The Issuer and the Owner Trustee have obligations under the Transaction
Documents and intend that Ford Credit administer the activities of the Issuer
and perform certain obligations of the Issuer and the Owner Trustee under the
Transaction Documents.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix A to the
Sale and Servicing Agreement, dated as of November 1, 2020, among Ford Credit
Auto Owner Trust 2020-C, as Issuer, Ford Credit Auto Receivables Two LLC, as
Depositor, and Ford Motor Credit Company LLC, as Servicer.  Appendix A also
contains usage rules that apply to this Agreement.  Appendix A is incorporated
by reference into this Agreement.

 

ARTICLE II
ADMINISTRATION OF ISSUER

 

Section 2.1.                                 Engagement of Administrator.  The
Issuer and the Owner Trustee engage the Administrator to perform the obligations
of the Issuer and the Owner Trustee under the Transaction Documents as described
in this Agreement, and the Administrator accepts the engagement.

 

Section 2.2.                                 Administrator’s Rights and
Obligations.

 

(a)                                 Rights and Obligations under Transaction
Documents.  The Administrator will perform the obligations of the Issuer and the
Owner Trustee (in its capacity as owner trustee under the Trust Agreement) and
take all action that the Issuer is required to take under the Transaction
Documents, except for the Issuer’s obligations to make payments on the Notes. 
In addition, the Administrator will perform the obligations of, and may exercise
any rights given to, the Administrator in the Transaction Documents as if it
were a party to the Transaction Documents in its capacity as Administrator.

 

(b)                                 Consulting and Monitoring.  The
Administrator will consult with the Owner Trustee about performing the Issuer’s
obligations under the Transaction Documents.  The Administrator will monitor the
Issuer’s performance and will advise the Owner Trustee when

 

1

--------------------------------------------------------------------------------



 

action is necessary to perform the Issuer’s obligations under the Transaction
Documents and to comply with the Transaction Documents.

 

(c)                                  Preparing and Executing Documents.  The
Administrator will prepare, or cause to be prepared, all documents that the
Issuer is required to prepare, file or deliver under the Transaction Documents. 
The Administrator will cause the documents to be executed by the Issuer or may
execute the documents as Administrator on behalf of the Issuer.  On execution of
the documents by the Issuer or by the Administrator on behalf of the Issuer, the
Administrator will file or deliver the documents as required by the Transaction
Documents.

 

(d)                                 Notices to Rating Agencies.  If Ford Credit
is the Administrator, the Administrator will prepare and give all notices to the
Rating Agencies required to be given by the Issuer or the Administrator under
the Transaction Documents, including notice of an Event of Default under
Section 3.15 of the Indenture and a Servicer Termination Event under
Section 3.6(c) of the Indenture.  If Ford Credit is no longer the Administrator,
the Administrator will prepare and provide any Rating Agency notices to the
Sponsor and will direct the Sponsor to give them to the Rating Agencies.

 

(e)                                  Payment of Fees and Expenses.  The
Administrator may, on behalf of the Issuer, pay fees and expenses of the
Indenture Trustee, the Owner Trustee and the Asset Representations Reviewer
under the Transaction Documents.

 

Section 2.3.                                 Limits on Administrator’s Rights
and Obligations.

 

(a)                                 Non-Ministerial Matters.  The Administrator
will not take any action relating to a matter that, in its reasonable judgment,
is a non-ministerial matter unless, at least 30 days before taking the action,
the Administrator has notified the Issuer of the proposed action and the Issuer
has not directed the Administrator not to take the action and/or provided an
alternative direction before the 30th day after receipt of the notice.  For
purposes of this Agreement, “non-ministerial matters” includes:

 

(i)             starting or pursuing any proceeding by the Issuer and the
settlement of any proceeding brought by or against the Issuer; and

 

(ii)          appointing or engaging a successor Indenture Trustee under the
Indenture or consenting to the assignment by the Indenture Trustee of its
obligations under the Indenture.

 

(b)                                 Prohibited Actions.  The Administrator will
not be obligated to, and will not (i) make any payments to the Noteholders under
the Transaction Documents, (ii) sell the Collateral under Section 5.6 of the
Indenture or (iii) take any other action that the Owner Trustee or the Indenture
Trustee directs the Administrator not to take on its behalf or that would result
in a breach by the Issuer under a Transaction Document.

 

(c)                                  Obligations to be Performed by Owner
Trustee.  The Administrator will have no responsibility or obligation to perform
the obligations of the Owner Trustee relating to repurchase demands under
Section 5.13 of the Trust Agreement or relating to Regulation AB disclosure
under Section 6.7 of the Trust Agreement.

 

2

--------------------------------------------------------------------------------



 

Section 2.4.                                 Power of Attorney.  The Issuer
appoints the Administrator as the Issuer’s attorney-in-fact, with full power of
substitution to exercise all rights of the Issuer under the Transaction
Documents.  This power of attorney, and all authority given, under this
Section 2.4 is revocable and is given solely to facilitate the performance of
the Administrator’s obligations under this Agreement and may only be used by the
Administrator consistent with this Agreement.  On request of the Administrator,
the Issuer will furnish the Administrator with written powers of attorney and
other documents to enable the Administrator to perform its obligations under
this Agreement.

 

Section 2.5.                                 Access to Issuer Records.  On
reasonable request, the Issuer will provide the Administrator with access,
during normal business hours, to the Issuer’s records and documents, but only to
the extent required by the Administrator to perform its obligations under this
Agreement.  Any access will be subject to the Issuer’s confidentiality and
privacy policies.

 

Section 2.6.                                 Review of Administrator’s Records. 
The Administrator will maintain records and documents relating to its
performance under this Agreement according to its customary business practices. 
On reasonable request not more than once during any year, the Administrator will
give the Issuer, the Depositor, the Owner Trustee and the Indenture Trustee (or
their representatives) access to the records and documents to conduct a review
of the Administrator’s performance under this Agreement.  Any access or review
will be conducted at the Administrator’s offices during its normal business
hours at a time reasonably convenient to the Administrator and in a manner that
will minimize disruption to its business operations.  Any access or review will
be subject to the Administrator’s confidentiality and privacy policies.

 

Section 2.7.                                 Updating List of Responsible
Persons.  On or before the Closing Date, the Administrator will notify the Owner
Trustee, the Indenture Trustee, the Servicer and the Depositor of each Person
who is a Responsible Person for the Administrator.  The Administrator may change
such Persons by notifying the Owner Trustee, the Indenture Trustee, the Servicer
and the Depositor.

 

Section 2.8.                                 Administrator’s Fees and Expenses. 
The Depositor will pay the Administrator as compensation for performing its
obligations under this Agreement a fee separately agreed to by the Depositor and
the Administrator.  The Administrator will be responsible for its costs and
expenses in performing its obligations under this Agreement.

 

ARTICLE III
ADMINISTRATOR

 

Section 3.1.                                 Administrator’s Representations and
Warranties.  The Administrator represents and warrants to the Issuer, the Owner
Trustee and the Indenture Trustee as of the Closing Date:

 

(a)                                 Organization and Qualification.  The
Administrator is duly organized and validly existing as a limited liability
company in good standing under the laws of the State of Delaware.  The
Administrator is qualified as a foreign limited liability company in good
standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its properties or the conduct
of its activities requires qualification, license or approval, unless

 

3

--------------------------------------------------------------------------------



 

the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Administrator’s
ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authority and Enforceability.  The
Administrator has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Administrator has authorized the
execution, delivery and performance of this Agreement.  This Agreement is the
legal, valid and binding obligation of the Administrator, enforceable against
the Administrator, except as may be limited by insolvency, bankruptcy,
reorganization or other similar laws relating to the enforcement of creditors’
rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions under this Agreement, and the performance of its
obligations under this Agreement, will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Administrator is a debtor or guarantor,
(ii) result in the creation or imposition of a Lien on the Administrator’s
properties or assets under the terms of any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document, (iii) violate the Administrator’s
certificate of formation or limited liability company agreement or (iv) violate
a law or, to the Administrator’s knowledge, an order, rule or regulation of a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Administrator or its
properties that applies to the Administrator, which, in each case, would
reasonably be expected to have a material adverse effect on the Administrator’s
ability to perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Administrator’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Administrator
or its properties (i) asserting the invalidity of this Agreement, (ii) seeking
to prevent the completion of the transactions under this Agreement or
(iii) seeking a determination or ruling that would reasonably be expected to
have a material adverse effect on the Administrator’s ability to perform its
obligations under, or the validity or enforceability of, this Agreement.

 

Section 3.2.                                 Liability of Administrator.

 

(a)                                 Liability for Specific Obligations.  The
Administrator will be liable only for its specific obligations under this
Agreement.  All other liability is expressly waived and released as a condition
of, and consideration for, the execution of this Agreement by the
Administrator.  The Administrator will be liable for its willful misconduct, bad
faith or negligence in performing its obligations under this Agreement.

 

(b)                                 No Liability of Others.  The Administrator’s
obligations under this Agreement are corporate obligations.  No Person will have
recourse, directly or indirectly, against any member, manager, officer,
director, employee or agent of the Administrator for the Administrator’s
obligations under this Agreement.

 

4

--------------------------------------------------------------------------------



 

(c)                                  Legal Proceedings.  The Administrator is
not required to start, pursue or participate in any legal proceeding that is not
incidental to its obligations under this Agreement and that in its opinion may
result in liability or cause it to pay or risk funds or incur financial
liability.  The Administrator may in its sole discretion start or pursue any
legal proceeding to protect the interests of the Noteholders or the Depositor
under the Transaction Documents.  The Administrator will be responsible for the
fees and expenses of legal counsel and any liability resulting from the legal
proceeding.

 

(d)                                 Force Majeure.  The Administrator will not
be responsible or liable for any failure or delay in performing its obligations
under this Agreement caused by, directly or indirectly, forces beyond its
control, including strikes, work stoppages, acts of war, terrorism, civil or
military disturbances, fire, flood, earthquakes, storms, hurricanes or other
natural disasters or failures of mechanical, electronic or communication
systems, pandemics or epidemics.  The Administrator will use commercially
reasonable efforts to resume performance as soon as practicable in the
circumstances.

 

(e)                                  Reliance by Administrator.  The
Administrator may rely in good faith on the advice of counsel or on any document
believed to be genuine and to have been executed by the proper party for any
matters under this Agreement.

 

Section 3.3.                                 Indemnities.

 

(a)                                 Indemnification.  The Administrator will
indemnify the Indenture Trustee (in each of its capacities under the Transaction
Documents, including as a “securities intermediary” and a “bank” under the
Account Control Agreement), the Owner Trustee and the Asset Representations
Reviewer and their respective officers, directors, employees and agents (each,
an “Indemnified Person”), for all fees, expenses, losses, damages and
liabilities resulting from the Indenture Trustee, the Owner Trustee and the
Asset Representations Reviewer entering into the Transaction Documents to which
it is a party and the exercise of their respective rights or performance of
their respective obligations under the Transaction Documents (including the fees
and expenses of defending itself against any loss, damage or liability and any
fees and expenses incurred in connection with any proceedings brought by the
Indemnified Person to enforce the Administrator’s indemnification obligations),
but excluding any fee, expense, loss, damage or liability resulting from its
willful misconduct, bad faith or negligence (other than errors in judgment) or
breach of their respective representations or warranties in the Transaction
Documents.

 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a proceeding against it, the Indemnified Person will, if a
claim is to be made against the Administrator under Section 3.3(a), promptly
notify the Administrator of the proceeding.  The Administrator may participate
in and assume the defense and settlement of a proceeding at its expense.  If the
Administrator notifies the Indemnified Person of its intention to assume the
defense of the proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Administrator assumes the defense of the
proceeding in a manner reasonably satisfactory to the Indemnified Person, the
Administrator will not be liable for fees and expenses of counsel to the
Indemnified Person unless there is a conflict between the interests of the
Administrator and the Indemnified Person.  If there is a conflict, the
Administrator will pay the reasonable fees and expenses of

 

5

--------------------------------------------------------------------------------



 

separate counsel to the Indemnified Person.  No settlement of a proceeding may
be made without the approval of the Administrator and the Indemnified Person,
which approval will not be unreasonably withheld.

 

(c)                                  Survival of Obligations.  The
Administrator’s obligations under this Section 3.3 will survive the resignation
or removal of the Indenture Trustee, the Owner Trustee or the Asset
Representations Reviewer and the termination of this Agreement.

 

(d)                                 Repayment.  If the Administrator makes a
payment to an Indemnified Person under this Section 3.3 and the Indemnified
Person later collects from others any amounts for which the payment was made,
the Indemnified Person will promptly repay those amounts to the Administrator.

 

Section 3.4.                                 Resignation and Removal of
Administrator.

 

(a)                                 No Resignation.  Except as stated in
Section 3.4(b), the Administrator will not resign as Administrator unless it
determines it is legally unable to perform its obligations under this
Agreement.  The Administrator will notify the Issuer and the Owner Trustee of
its resignation and deliver an Opinion of Counsel supporting its determination.

 

(b)                                 Mandatory Resignation.  On the appointment
or engagement of a successor Servicer under the Sale and Servicing Agreement
(other than the Indenture Trustee), the Administrator will immediately resign
and the successor Servicer will automatically become the successor
Administrator.

 

(c)                                  Removal.  If any of the following events
occurs and is continuing, the Owner Trustee, with the consent of the Noteholders
of a majority of the Note Balance of the Controlling Class (or if no Notes are
Outstanding, with the consent of the holder of the Residual Interest), may
remove the Administrator and terminate its rights and obligations under this
Agreement by notifying the Administrator:

 

(i)             the Administrator fails to perform in any material respect its
obligations under this Agreement, which failure continues for 90 days after the
Administrator receives notice of the failure from the Owner Trustee, the
Indenture Trustee or the Noteholders of at least 25% of the Note Balance of the
Controlling Class; or

 

(ii)          an Insolvency Event of the Administrator occurs.

 

(d)                                 Notice of Resignation or Removal.  The
Issuer will notify the Depositor and the Indenture Trustee of any resignation or
removal of the Administrator.

 

(e)                                  Continue to Perform.  No resignation or
removal of the Administrator will be effective, and the Administrator will
continue to perform its obligations under this Agreement, until a successor
Administrator has accepted its engagement according to Section 3.5(b).

 

6

--------------------------------------------------------------------------------



 

Section 3.5.                                 Successor Administrator.

 

(a)                                 Engagement of Successor Administrator. 
Following the resignation or removal of the Administrator, the Issuer, at the
direction of the Noteholders of a majority of the Note Balance of the
Controlling Class (or if no Notes are Outstanding, at the direction of the
holder of the Residual Interest), will engage a successor Administrator.  No
additional Noteholder direction is required if the successor Administrator is
the successor Servicer (other than the Indenture Trustee).  If the Issuer does
not receive Noteholder direction within a reasonable period of time, the Issuer
may engage a successor Administrator.

 

(b)                                 Effectiveness of Resignation of Removal.  No
resignation or removal of the Administrator will be effective until (i) the
successor Administrator has executed and delivered to the Issuer an agreement
accepting its engagement and agreeing to perform the obligations of the
Administrator under this Agreement or a new administration agreement on
substantially the same terms as this Agreement, in a form acceptable to the
Issuer, and (ii) the Rating Agency Condition is satisfied.

 

(c)                                  Notice of Successor Administrator.  The
Issuer will notify the Depositor and the Indenture Trustee of the engagement of
a successor Administrator.

 

(d)                                 Transition to Successor Administrator.  If
the Administrator resigns or is removed, the Administrator will cooperate with
the Issuer and take all actions reasonably requested to assist the Issuer in
making an orderly transition of the Administrator’s obligations to the successor
Administrator.

 

Section 3.6.                                 Merger, Consolidation, Succession
or Assignment.  Any Person (a) into which the Administrator is merged or
consolidated, (b) resulting from a merger or consolidation to which the
Administrator is a party, (c) succeeding to the Administrator’s business or
(d) that is an Affiliate of the Administrator to whom the Administrator has
assigned this Agreement, will be the successor to the Administrator under this
Agreement.  Such Person will execute and deliver to the Issuer, the Owner
Trustee and the Indenture Trustee an agreement to assume the Administrator’s
obligations under this Agreement (unless the assumption happens by operation of
law).

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.1.                                 Independence of Administrator; No
Joint Venture.  The Administrator will be an independent contractor and will not
be subject to the supervision of the Issuer or the Owner Trustee for the manner
in which it performs its obligations under this Agreement.  Except as expressly
authorized by the Transaction Documents, the Administrator will have no
authority to act for or represent the Issuer or the Owner Trustee and will not
be considered an agent of the Issuer or the Owner Trustee.  This Agreement will
not make the Administrator and the Issuer or the Owner Trustee members of a
partnership, joint venture or other entity or impose any liability as such on
any of them.

 

Section 4.2.                                 Transactions with Affiliates; Other
Transactions.  In performing its obligations under this Agreement, the
Administrator may enter into transactions or deal with any

 

7

--------------------------------------------------------------------------------



 

of its Affiliates.  This Agreement will not prevent the Administrator or its
Affiliates from engaging in other businesses or from acting in a similar
capacity as an administrator for any other Person even though that Person may
engage in activities similar to those of the Issuer.

 

Section 4.3.                                 Ford Credit in Other Capacities. 
This Agreement will not affect or limit any right or obligation Ford Credit may
have in any other capacity.

 

Section 4.4.                                 No Petition.  Each party agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all securities
issued by the Depositor or by a trust for which the Depositor was depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against, (i) the Depositor or (ii) the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law.  This Section 4.4 will survive termination of this Agreement.

 

Section 4.5.                                 Limitation of Liability of Owner
Trustee and Indenture Trustee.

 

(a)                                 Owner Trustee.  This Agreement has been
executed on behalf of the Issuer by U.S. Bank Trust National Association, not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer, and in no event will U.S. Bank Trust National Association in its
individual capacity or a holder of a beneficial interest in the Issuer be liable
for the Issuer’s obligations under this Agreement.  For all purposes under this
Agreement, the Owner Trustee will be subject to, and entitled to the benefits
of, the Trust Agreement.  Neither the Issuer nor the Owner Trustee will have any
liability for any act or failure to act of the Administrator, including any
action taken under a power of attorney given under this Agreement.

 

(b)                                 Indenture Trustee.  In performing its
obligations under this Agreement, the Indenture Trustee is subject to, and
entitled to the benefits of, the Indenture.  The Indenture Trustee will not have
any liability for any act or failure to act of the Administrator.

 

Section 4.6.                                 Termination.  This Agreement will
terminate when the Issuer is terminated under the Trust Agreement.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1.                                 Amendments.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)             to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Administrator, in each case,
without the consent of the Noteholders or any other Person;

 

(ii)          to add, change or eliminate terms of this Agreement, in each case
without the consent of the Noteholders or any other Person, if the Administrator
delivers an

 

8

--------------------------------------------------------------------------------



 

Officer’s Certificate to the Issuer, the Owner Trustee and the Indenture Trustee
stating that the amendment will not have a material adverse effect on the
Noteholders; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 5.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)                                 Notice of Amendments.  The Administrator
will notify the Rating Agencies in advance of any amendment.   Promptly after
the execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

Section 5.2.                                 Assignment; Benefit of Agreement;
Third-Party Beneficiary.

 

(a)                                 Assignment.  Except as stated in
Section 3.6, this Agreement may not be assigned by the Administrator without the
consent of the Issuer, the Indenture Trustee and the Owner Trustee and
satisfaction of the Rating Agency Condition.

 

(b)                                 Benefit of Agreement; Third-Party
Beneficiary.  This Agreement is for the benefit of and will be binding on the
parties to this Agreement and their permitted successors and assigns.  The Owner
Trustee will be a third-party beneficiary of this Agreement and may enforce this
Agreement against the Administrator.  No other Person will have any right or
obligation under this Agreement.

 

Section 5.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)             for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreement, which address the party may change by notifying the other party.

 

9

--------------------------------------------------------------------------------



 

Section 5.4.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

Section 5.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 5.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 5.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 5.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 5.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

10

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

 

FORD CREDIT AUTO OWNER TRUST 2020-C,

 

 

 

as Issuer

 

 

 

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

 

not in its individual capacity but solely as Owner Trustee

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

 

as Administrator

 

 

 

 

 

 

By:

 

 

 

 

Name:

Ryan Hershberger

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

 

 

 

 

FORD CREDIT AUTO RECEIVABLES

 

 

 

 

TWO LLC, as Depositor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Nathan Herbert

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

 

 

 

not in its individual capacity but

solely as Indenture Trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[Signature Page to Administration Agreement]

 

--------------------------------------------------------------------------------